DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Isaac Zaghi on 4/29/2021.
Amended the claims in the application as follows:
	Claim 11: A locking assembly for coupling a contralateral guidewire to an ipsilateral catheter, the locking assembly comprising:
	the contralateral guidewire;
	the ipsilateral catheter;
an anchoring portion configured to engage the ipsilateral catheter; and 
an interlock portion configured to retain a distal portion of the contralateral guidewire when the contralateral guidewire is advanced or retracted unless a vertical force of at least 0.1 lbf is applied to the contralateral guidewire
wherein the assembly comprises a retention member configured to frictionally retain the contralateral guidewire when the contralateral guidewire is advanced; and 
a sheath configured to be advanced along the contralateral guidewire and
disengage the contralateral guidewire from the retention member.

Claim 18 line 3, the limitation “a first elongate member” has been changed to “the first elongate member”.

	Claim 18 line 4, the limitation “a second elongate member” has been changed to “the second elongate member”.

	Claim 18 line 14, the limitation “the second lumen” has been changed to “the lumen”.

Claim 25 line 1, the limitation “the second lumen” has been changed to “the lumen”.

Claim 27 line 2, the limitation “the second lumen” has been changed to “the lumen”.

Claim 28 line 2, the limitation “the second lumen” has been changed to “the lumen”.

Claims 31-34 have been canceled. 


Allowable Subject Matter
Claims 1, 3-13, 15-21 and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose an elastomeric member in the recessed portion configured to retain the second elongate structure when the second elongate structure extends through the second lumen (claim 1) and a sheath configured to be advanced along the contralateral guidewire or the second 
The prior art of record of McGuckin (US Pub No. 2003/0093027) discloses everything in claim 11 (see Non-Final rejection mailed out on 10/6/2020) but fails to disclose a sheath configured to be advanced along the contralateral guidewire and disengage the contralateral guidewire from the retention member (claim 11). 
The prior art of record of Shaltis (US Pub No. 2015/0190615) in view of Hegde (US Patent No. 6,231,543) discloses everything in claims 1, 11 and 18 (see Non-Final rejection mailed out on 10/6/2020) but fails to disclose an elastomeric member in the recessed portion configured to retain the second elongate structure when the second elongate structure extends through the second lumen (claim 1) and a sheath configured to be advanced along the contralateral guidewire or the second elongate member and disengage the contralateral guidewire or the second elongate member from the retention member or recessed portion (claims 11 and 18). Modifying Shaltis with Hegde would destroy the device of Shaltis since Hegde’s elastomeric member is placed in a single lumen of a catheter as shown in Figure 2 which would not make sense to add the elastomeric member of Hegde to the catheter of Shaltis that includes multiple lumens as shown in Figure 14. Therefore, the rejection would not be proper.
The limitations as stated above in claims 1, 11 and 18 have divergent structures as such they would not be obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771